ORDER

PER CURIAM.
George Burchfield appeals from the judgment entered by the court on his conviction by a jury of one count of murder in the second degree pursuant to Sec. 569.021 RSMo 1994 and one count of armed criminal action pursuant to See. 571.015.1 RSMo 1994. Defendant was sentenced to fifteen years of imprisonment for murder and three years of imprisonment for armed criminal action, with the sentences to run consecutively.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).